—In a proceeding pursuant to CPLR article 78 to review a determination of the respondents dated June 3, 1989, finding that the petitioner had violated *636institutional rules and imposing a penalty, the petitioner appeals from a judgment of the Supreme Court, Kings County (Lagaña, J.), dated January 3, 1990, which dismissed the proceeding.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the findings that the petitioner violated the institutional rules in question and the penalty imposed thereon are vacated, without prejudice to a de novo hearing and a new determination if the respondents be so advised.
Since the minutes of the hearing do not exist, the determination should be annulled (see, Matter of Gittens v Sullivan, 151 AD2d 481). The annulment is without prejudice to a de novo hearing and a new determination if the respondents be so advised.
We find no merit to the respondents’ contention that the appeal is moot. Bracken, J. P., Copertino, Lawrence and Pizzuto, JJ., concur.